In a negligence action to recover damages for personal injuries, etc., appellants appeal, as limited by their brief, from so much of an interlocutory judgment of the Supreme Court, Kings County, dated August 28, 1974, as is in favor of plaintiffs and against them, after a jury trial limited to the issue of liability only. Interlocutory judgment affirmed insofar as appealed from, with one bill of costs jointly to respondents appearing separately and filing separate briefs. The evidence adequately supports the findings of the jury (see Pfaffenbach v White Plains Express Corp., 17 NY2d 132). Further, the charge was both fair and adequate. Martuscello, Acting P. J., Cohalan, Hargett, Damiani and Rabin, JJ., concur.